Exhibit 99.1 NASDAQ: FIZZ For Immediate Release Contact:Office of the Chairman, Grace Keene NATIONAL BEVERAGE CORP. REPORTS 20 QUARTERS OF REVENUE AND NET INCOME GROWTH FORT LAUDERDALE, FL, September 6, 2012 National Beverage Corp. (NASDAQ: FIZZ) today released financial results for the period ended July 28, 2012: For the first quarter- · Revenues increased to $182.8 million up 8.1% · Net income increased to $ 14.4 million up 7.1% · Earnings per share increased to $.31 up 6.9% The following are excerpts taken from a recent management luncheon hosted by Nick A. Caporella, Chairman and Chief Executive Officer.“In conclusion, the most profound comment that I can make about our Company is we have learned to manage this business in the most dire of circumstances while continually growing profits and enhancing shareholder value!We are not only flavor champs, but quite adept at juggling! For the Trailing Twelve Months – Sales EBITDA* Cash Flow* $642.7 million $79.1 million $69.6 million Wars, droughts, imploding governments, runaway commodities, You Name It crisis – and we scramble, juggle, switch gears – yes, we do it all and successfully advance revenues and profits. -more- National Beverage Corp. page 2 An example of change:First quarter FY2003 Gross Operating Profit Margin was 33.2% compared to 31.9% for the like period FY2013 (recent quarter) while costs of our three primary commodities increased 125%, 29% and 19% respectively.This confirms the persistent diligence and management focus required of Team National. So until things are more normalized, just do this analyze our revenues, net income, inventory turns and (days outstanding) receivables.Everything else will shift around a bit until normal returns to our business climate again.I am very pleased FY2013 ‘kicks off’ with 20 quarters of sales and net income growth. For the Trailing Twelve Months – Market Cap./EBITDA* Operating Income Current Ratio 8.7x $68.4 million 2.1/1 Crisis sharpens our wit and resolve during these chaotic times the ‘Refresh’ mode is enabled, our Balance Sheet strong and Innovation the catalyst – who other than Team National to consistently deliver shareholder value in the coming months,” Caporella was quoted as saying. National Beverage’s iconic brands are the genuine essence of America.Our company is highly innovative as a pace-setter in the changing soft-drink industry, featuring refreshment products that are geared toward the lifestyle/health-conscious consumer.Shasta® – Faygo® – Everfresh® and LaCroix® are aligned with Rip It® energy products to make National Beverage America’s Flavor•Favorite – soft-drink company. “Patriotism” – If Only We Could Bottle It! Fun, Flavor and Vitality the National Beverage Way -more- National Beverage Corp. page 3 National Beverage Corp. Consolidated Results for the First Quarter Ended July 28, 2012 and July 30, 2011 (in thousands, except per share amounts) First Quarter Ended July 28, 2012 July 30, 2011 Net Sales $ $ Net Income $ $ Net Income Per Share Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include fluctuations in costs, changes in consumer preferences and other items and risk factors described in the Company's Securities and Exchange Commission filings. The Company disclaims an obligation to update any such factors or to publicly announce the results of any revisions to any forward-looking statements contained herein to reflect future events or developments. Non-GAAP Financial Measures The Company reports its financial results in accordance with accounting principles generally accepted in the United States ("GAAP"). Management believes, however, that certain non-GAAP financial measures may provide users of this financial information with additional insights into the operating performance of the business and to also serve as widely accepted measures for comparing operating performance with other companies. *Reconciliation of Net Income (GAAP) to EBITDA (Non-GAAP) and Cash Flow (Non-GAAP) Trailing Twelve Months Ended July 28, 2012 Net Income (GAAP) $ Depreciation and Amortization Interest (Income) Expense - Net 43 Provision for Income Taxes EBITDA (Non-GAAP) $ EBITDA (above) $ Additions to Property, Plant & Equip. ) Cash Flow (Non-GAAP) $
